Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2013.




                                   In The

                   Fourteenth Court of Appeals

                              NO. 14-13-00835-CV



  IN RE SUGARLAND ANESTHESIA PLLC, STUART A. LINDE, M.D.,
 STUART A. LINDE, M.D., PLLC, HUGH KER THOMSON, M.D., HUGH
      KER THOMSON, M.D., P.A., TL BILLING AND PRACTICE
 MANAGEMENT, LLC, AND FORT BEND MEDICAL STAFFING, LLC,
                            Relators


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-59020

                       MEMORANDUM OPINION

     On September 25, 2013, relators Sugarland Anesthesia PLLC, Stuart A.
Linde, M.D., Stuart A. Linde, M.D., PLLC, Hugh Ker Thomson, M.D., Hugh Ker
Thomson, M.D., P.A., TL Billing and Practice Management, LLC, and Fort Bend
Medical Staffing, LLC filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel the Honorable Larry Weiman, presiding judge of
the 80th District Court of Harris County, to vacate his (1) July 2, 2013 order
denying relators’ motion for partial summary judgment; (2) July 16, 2013 order
granting real parties in interest’s motion for partial summary judgment; and (3)
September 10, 2013 amended order granting real parties in interest’s motion to
compel.

      Relators have not established their entitlement to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. In so doing, we do
not comment on the merits of the relators’ challenges to the orders referenced
above. See In re L.R., No. 14-12-00440-CV, __ S.W.3d __, 2013 WL 5470015, at
*2 (Tex. App.—Houston [14th Dist.] Oct. 1, 2013, no pet.). We also lift our stay
granted on September 26, 2013.


                                                PER CURIAM

Panel Consists of Justices McCally, Busby, and Donovan.




                                       2